SEE PDF OF THIS PRESENTATION SLIDE-1: Rodman & Renshaw 11th Annual Healthcare Conference September 11, 2009 SLIDE-2: Forward Looking Statements Statements contained herein that are not historical facts are forward-looking statements within the meaning of the Securities Act of 1933, as amended.Those statements include statements regarding the intent, belief or current expectations of Chembio and its management. Such statements reflect management's current views, are based on certain assumptions and involve risks and uncertainties. Actual results, events, or performance may differ materially from the above forward-looking statements due to a number of important factors, and will be dependent upon a variety of factors, including, but not limited to, Chembio’s ability to obtain additional financing and the demand for Chembio's products.Chembio undertakes no obligation to publicly update these forward-looking statements to reflect events or circumstances that occur after the date hereof or to reflect any change in Chembio's expectations with regard to these forward-looking statements or the occurrence of unanticipated events. Factors that may impact Chembio's success are more fully disclosed in Chembio's most recent public filings with the U.S. Securities and Exchange Commission SLIDE-3: • Medford, NYBased, FDA (PMA), USDA and ISO 13.485 certified manufacturer of proprietary point of care tests • Growing base business of rapid tests for HIV marketed in the US and globally based on lateral flow technology • New Product Pipeline Enabled by Patented Dual Path Platform (DPP®) Rapid, Point-of-Care-Testing (POCT) Platform • 24% 5-Year CAGR of Sales – Achieved Profitability in Q2-09 on $3.4MM Quarterly Revenues SLIDE-4:
